DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 20) in the reply filed on 09/30/2022 is acknowledged. 
Claims 1-23 are currently pending. Claims 6-19 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Claims 1-5 and 20 have been examined on their merits.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/30/2021 and 10/04/2021 are in compliance with the provisions of 37 C.F.R. 1.97. All references cited in these IDSs have been fully considered.
 
Specification
The use of the term “Nycodenz”, which is a trade name or a mark used in commerce, has been noted in this application ([0020]). The term should be accompanied by the generic terminology. Specifically, Nycodenz is a gradient medium and applicant should accompany the term Nycodenz with a recitation of the specific composition of the gradient medium.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
	Claims 3 and 20 limit the composition to humic substances and segmented filamentous bacteria derived from specific sources (reed sedge peat and soil, respectively). These claims are considered to be product by process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). There is no specific structure implied by the limitations contained in the body of claims 3 and 20. Therefore, disclosures within the art which teach or make obvious an animal feed product comprising segmented filamentous bacteria and humic substance will be applied under 35 U.S.C. § 102 or 35 U.S.C. 103 regardless of whether the segmented filamentous bacteria and humic substance were derived from soil or reed sedge peat, respectively. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recites laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart. See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B).
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e). 
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 1-5 and 20 are directed to a composition of matter, which is a statutory category.
	Therefore, the answer to this step for claims 1-5 and yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 1-5 and 20 are directed to composition comprising segmented filamentous bacteria and a humic substance. Both segmented filamentous bacteria and humic substances are naturally occurring (Specification, [0003] and [0007]-[0008]). For the purpose of determining markedly different characteristics, the closest natural counterparts are segmented filamentous bacteria (Candidatus savagella) and humic substances, such as humic acid, found in nature. Applicant indicates that the addition of a humic substance may cause increased adherence ([0009]), which can be deemed as a markedly different characteristic for the segmented filamentous bacteria. However, there is no evidence in the specification that demonstrates that the markedly different characteristic is necessarily present at all concentrations of segmented filamentous bacteria and/or all concentrations of humic substance. For example, does 0.01 g of humic substance necessarily increase villi crypt depth and therefore increase the adherence of SFB?
	Therefore, because it is not apparent that the markedly different characteristic necessarily occurs for all compositions within the scope of the claims, the answer to this prong for claims 1-5 and 20 is yes.
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
The claims are drawn to an “animal feed product”. This limitation merely requires that the composition be edible by an animal. There is no evidence that formulation of the two components as “an animal feed” necessarily applies or uses the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition, or effects a transformation or reduction of the judicial exceptions to a different state or thing. See MPEP § 2106.05(c) and (d).
Claims 1-2 and 4-5 recite specific amounts of SFB and humic substance. There is no evidence that these particular amounts effect a transformation or reduction of the judicial exceptions to a different state or thing nor do these limitations tie the claimed combination to a specific application or field of use. See MPEP § 2106.05(c).
	Claims 3 and 20 recite specific sources of the humic substance and SFB. There is no evidence that these particular sources effect a transformation or reduction of the judicial exceptions to a different state or thing nor do these limitations tie the claimed combination to a specific application or field of use. See MPEP § 2106.05(c).
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
The claims are drawn to “animal feed products”. Formulation of segmented filamentous bacteria and humic substances as animal feed products is considered to be well-understood, routine, conventional activities previously known to the industry. See, for example, Arif et al. (Iranian Journal of Veterinary Research, 2019, Vol. 20, No. 3, pages 167-172) which reviews the use of humic substances as feed additives in poultry diets (abstract). Specifically, Arif humic acid (a “humic substance”) is widely used as an alternative growth promoter for antibiotics (p. 167, left col., par. 2) and Littman et al. (US 2012/0276149 A1; Cited in IDS #2, dated 10/04/2021) which teaches the administration of humic acid to animals ([0095]) through oral routes ([0098]).
	Therefore, the answer to step (2B) is no.
Conclusion
Claims 1-5 and 20 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Littman et al. (US 2012/0276149 A1; Cited in IDS #2, dated 10/04/2021) in view of Arif et al. (Arif 1; Indian Journal of Animal Sciences, 2016, Vol. 86(9), pages 1073-1078) and Arif et al. (Arif 2; Iranian Journal of Veterinary Research, 2019, Vol. 20, No. 3, pages 167-172).
Regarding claim 1, Littman et al. (hereinafter Littman) provides methods for treating or reducing the risk of or preventing disease caused by or associated with pathogenic bacteria of the gastrointestinal tract ([0002]). Specifically, Littman provides a composition comprising a single species of Th17 inducing bacteria or a component thereof and a pharmaceutically acceptable buffer ([0022]) wherein the Th17 inducing bacteria is segmented filamentous bacteria ([0025]). Littman teaches that the composition can be administered to an animal subject from a list including chickens ([0095]). Littman teaches that SFBs tightly adhere to the epithelium in the ileum, where their abundance has been correlated with reduced colonization and growth of pathogenic bacteria ([0045]). Furthermore, SFB are major modulators of immune responses in conventional mice, and can contribute to Th17 cell-mediated mucosal protection (Id.). Specific examples taught by Littman include the administration of a composition comprising 1-2 x 109 CFU of SFB ([0042], [0150]). These values fall entirely within the claimed ranges of “at least about 10 CFU”.
Littman does not teach that the composition further comprises a humic substance.
Arif 1 evaluates the effect of humic acid (i.e. a humic substance) supplementation on broiler performance (abstract). Specifically, Arif 1 investigates the effects of four dietary treatment groups (T1, T2, T3, and T4) in day-old broiler chicks at 0.75 g/kg, 1.5 g/kg, 2.25 g/kg, and 3.0 g/kg, respectively (p. 1074, left col., par. 3). Arif 1 teaches that the average body weight was 37.83 ± 1.34 g (p. 1074, left col., par. 1), corresponding to dosages of about 0.03, 0.06, 0.09, and 0.11 grams (i.e. “at least about 0.01 g of a humic substance”). Arif 1 concludes that the recommended humic acid feed additive concentration is the 2.25 g/kg diet (corresponding to the composition comprising about 0.09 grams)(p. 1077, left col., par. 2) and humic acid and humic substances can significantly improve feed intake (p. 1075, left col., par. 4).
Arif 2 reviews the use of humic substances as feed additives in poultry diets (abstract). Specifically, Arif 2 teaches that there is a dire need to explore alternative additives to improve poultry production (p. 167, left col., par. 1) and humic acid is widely used as an alternative growth promoter for antibiotics (p. 167, left col., par. 2), can enhance bird immunity, and can act as an antibacterial agent (p. 167, right col., par. 1). Finally, Arif 2 teaches that humic acid has an important impact on the crypt depth in the villi of broilers (p. 168, left col., par. 1).
Because both Arif 1 and Littman teach the administration of compositions (which are separately considered to be antibacterial agents) to chickens, it would have been obvious to have combined the teachings of Arif 1 and Littman to arrive at a feed product comprising both humic acid (i.e. a humic substance) and SFB in an amount falling within the claimed ranges. A person having ordinary skill in the art would have recognized that the result of the combination would be a feed additive which would be useful as antibacterial agent when added to animal feed. There would have been particular motivation to combine the teachings of Arif 1 and Littman in view of Arif 2’s teaching that humic acid has an important impact on the crypt depth of villi, because it was known that SFB attach primarily to the villi (Littman, p. 92, right col., par. 2). Therefore, there would be a reasonable expectation that combining humic acid and SFB would result in a composition which more effectively provides opportunity for SFB to attach to villi of the subject to which the composition is administered. Increased attachment of SFB to the villi would be expected to increase Th17 cell activation, resulting in secretion of IL-17, IL-17F, and IL-22, which can help protect the host from bacterial and fungal infections ([0002] and [0004]). Finally, a person having ordinary skill in the art would be further motivated to perform this combination in view of the “dire need to explore alternative additives to improve poultry production” disclosed by Arif 2 (p. 167, left col., par. 1). 
This obviousness is based upon the “Some Teachings, Suggestion, or Motivation in the Prior Art That Would Have Led One of Ordinary Skill To Modify the Prior Art Reference or To Combine Prior Art Reference Teachings To Arrive at the Claimed Invention” rationale set forth in in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
	Thus, claim 1 is considered to be obvious over Arif 1, Arif 2, and Littman.
	Regarding claims 2 and 5, the instant claims are directed to the amount of humic substance. As discussed above, Arif 1 investigates the effects of four dietary treatment groups (T1, T2, T3, and T4) in day-old broiler chicks at 0.75 g/kg, 1.5 g/kg, 2.25 g/kg, and 3.0 g/kg, respectively (p. 1074, left col., par. 3). Arif 1 teaches that the average body weight was 37.83 ± 1.34 g (p. 1074, left col., par. 1), corresponding to dosages of about 0.03, 0.06, 0.09, and 0.11 grams (i.e. “at least about 0.01 g of a humic substance”). Arif 1 concludes that the recommended humic acid feed additive concentration is the 2.25 g/kg diet (corresponding to the composition comprising about 0.09 grams)(p. 1077, left col., par. 2) and humic acid and humic substances can significantly improve feed intake (p. 1075, left col., par. 4). Therefore, Arif 1 teaches specific examples, including a recommended amount, falling within the claimed range of “about 0.01 g to about 100 g of the humic substance”.
	Regarding claims 3 and 20, as discussed above in the claim interpretation section of this action, the source of the reed sedge peat and SFB do not impart a particular structure on the claimed composition. Therefore, these claims are similarly considered to be obvious over Arif 1, Arif 2, and Littman, for the reasons discussed in the rejection over claim 1.
	Regarding claim 4, the instant claim is directed to the amount of SFB. As discussed above, specific examples taught by Littman include the administration of a composition comprising 1-2 x 109 CFU of SFB ([0042], [0150]). This amount is considered to be a specific example falling within the claimed range of “about 1 x 102 to about 1 x 1010 CFU”. 

Conclusion
No claim is allowed. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651